Citation Nr: 0102734	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-26 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Harold R. Moroz, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim of entitlement to 
service connection for a bilateral knee disability.  The 
veteran appealed.  

In a January 2000 decision, the Board denied the claim of 
entitlement to service connection for a right knee disability 
and remanded the claim of entitlement to service connection 
for a left knee disability for further development.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
the issue of service connection for a right knee disability.  
On July 18, 2000, the General Counsel for VA and the 
veteran's representative filed a Joint Motion for Remand and 
to Stay Further Proceedings.  On July 25, 2000, the Court 
granted the motion, vacated the Board's decision and remanded 
the matter. 

In a December 2000 brief, the representative asserted that on 
April 23, 1998, the veteran had filed a notice of 
disagreement with regard to the April 1998 rating decision 
that granted service connection for residuals of a crush 
injury/fracture of the right index finger and assigned a 10 
percent disability rating, effective September 9, 1997.  The 
record reflects that April 23, 1998 is the date of the RO's 
letter notifying the veteran regarding his finger disability.  
No notice of disagreement with regard to that rating decision 
is in the file.  This matter is referred to the RO for 
clarification and any appropriate action.


REMAND

In the July 18, 2000, Joint Motion for Remand, it was 
indicated that the Board should ensure that the veteran is 
provided an examination to ascertain the nature and etiology 
of his right knee disability.  It was also indicated that the 
Board should attempt to obtain any additional pertinent 
medical records, to include service medical records and post-
service medical records. 

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(or VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3a, 114 Stat. 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The available service medical records on file at the time of 
this remand include an undated medical history questionnaire, 
which was completed after the veteran's transfer to an 
engineering battalion in mid-1980, in which he reported 
having a "bad left knee - injured skydiving."  Records also 
show that in May and June 1981 he was seen for a left knee 
injury (sustained while playing softball, according to the 
latter record).  He was seen later in June 1981 in regard to 
the left knee.  When he was examined in August 1982 for 
deployment, his lower extremities were found to be normal, 
and he gave a history of "trick" or locked knee.  On 
examination in May 1983 for separation, the veteran's lower 
extremities were found to be normal and the examiner noted, 
under summary of defects and diagnoses, knee pain from jump 
status, line of duty yes.  

When he filed his initial claim for VA disability benefits in 
1983 the veteran mentioned a "left knee injury," for which 
he reportedly had been treated at the Fort Bragg Army 
Hospital from 1978 to 1981.  In 1996 he filed another VA 
disability claim in which he claimed to have injured both 
knees in service due to his parachute status.  In a March 
1996 statement he indicated that he had been living with 
"this pain in both knees" since service.  The earliest 
post-service medical evidence is in the mid-1990s and 
includes a statement by Jan Pryor, DO, who reported having 
treated the veteran for knee complaints since about 1987.  
Although based on history given by the veteran Dr. Pryor 
linked the veteran's bilateral knee disability to service, 
including parachute jumps, it does not appear that Dr. Pryor 
reviewed the service medical records nor did he provide the 
veteran's private medical records.  

In view of the above, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  Through the veteran's attorney, the RO 
should request the names and addresses of 
all physicians and facilities that have 
treated or evaluated the veteran's 
bilateral knee disability since active 
service, to include any doctors to whom he 
has expressed knee complaints at any time 
since his discharge from service, 
including before he moved to Pohnpei, FM.  
After obtaining any necessary 
authorization, the RO should obtain his 
medical records, specifically to include 
all medical records from Jan Pryor, DO, 
MPH.  In the event that any such records 
cannot be obtained, the RO should comply 
with the applicable notice provisions of 
Section 5103A of the VCAA of 2000.  Also, 
the veteran should be asked whether he 
engaged in skydiving prior to service or 
after his separation from service and, if 
so, to what extent.  

3.  The RO should attempt to obtain any 
additional service medical records 
pertaining to the veteran, specifically 
any that reflect treatment at Fort Bragg 
and in Hawaii for knee problems.  Through 
his representative, the veteran should be 
asked to provide additional information 
in that regard if necessary to assist in 
locating any records.  In the event that 
such records cannot be obtained, the RO 
should comply with applicable provisions 
of the Section 5103A of the VCAA of 2000.  

4.  After any additional evidence as been 
obtained and associated with the claims 
folder, the veteran should be afforded an 
examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his right knee 
disability.  The claims folder, to include 
evidence obtained pursuant to this remand, 
and a copy of this remand, must be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The examiner should then 
specifically address the following: (1) 
what is the correct diagnosis of any right 
knee disorder found; (2) based on a review 
of the record, when was any diagnosed 
right knee disorder first shown; (3) if 
any diagnosed right knee disorder was 
first shown after the veteran's separation 
from service, what is the etiology of any 
such right knee disorder, with 
consideration of the whether the right 
knee is now worse than the left, the 
service medical evidence regarding the 
veteran's knees, and the fact that in 1983 
the veteran only claimed a left knee 
disability.  The examiner also should 
discuss the basis for the answer to number 
3.  If necessary, the examiner may express 
any opinion in terms of likelihood (that 
is, more likely, less likely or as likely 
as not).  The report should be legibly 
written.  

It is essential that the examiner review 
the entire claim file including but not 
limited to the service medical records, 
the post-service medical records, the 
October 1996 statement of Dr. Pryor, 
written statements by the veteran and any 
medical records obtained pursuant to this 
remand.    

5.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's instructions.  
If not responsive, it should be amended 
by the examiner so that the case will not 
have to be remanded again.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 01-02 (January 9, 
20010, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should readjudicate 
the issue of entitlement to service 
connection for a right knee disability 
with consideration of 38 C.F.R. § 3.102.  
If the benefit sought on appeal remains 
denied, the appellant and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





